Exhibit 10.1

Mutual Cooperation Agreement

This Mutual Cooperation Agreement (“Agreement”) has been executed by CIK NanoTek
Corporation (“CIKN”) and Nanophase Technologies Corporation (“NTC”) with an
effective date of April 1, 2013 (“Effective Date”), upon termination of an
existing License Agreement made and entered into as of December 30th, 1997,
Amendment No.l to License Agreement 2004.7.13, Amendment No.2 to License
Agreement 2008.4.2 by and between C.I. Kasei Co., Ltd. (“CIK”) and NTC, and an
existing Sublicense Agreement made and entered into as of April 1st, 2009 by CIK
and CIKN (jointly “License Agreements”) which are unaffected by this Agreement.
Capitalized terms in this Agreement have the meaning set forth in the License
Agreement of December 30th, 1997 unless they are otherwise defined herein or the
context requires otherwise.

WHEREAS, NTC, CIK and CIKN have created a positive working relationship in the
field of making, using and selling certain nanoscale metal oxides, including the
License Agreements which are set to expire April 2013 due to its terms (related
to the passage of time); and

WHEREAS, the parties believe they would mutually benefit from sharing certain
market and technology information and expertise; and

WHEREAS, the parties believe that incremental adoption of nanotechnology in the
marketplace would benefit both entities;

NOW, THEREFORE, the parties hereby agree as follows:

 

  1) This Agreement in no way modifies or extends any prior agreements between
NTC, CIKN and CIK. Any rights or obligations under those agreements are
unaffected by this Agreement. Terms such as royalty fees and territorial
limitations under the expiring License Agreements shall not be incorporated in
any way into this Agreement. The parties intend that after March 31, 2013, CIKN
will be able to produce, use and sell NTC Product, and use Information and the
Confidential Information disclosed under the License Agreements, on a
non-exclusive basis, without payment of royalty to NTC, and that both CIKN and
NTC will be able to sell NTC Product without territorial restrictions.

 

  2) This Agreement shall have an initial term of five (5) years from the
Effective Date, until April 1, 2018. After the Effective Date either party may
terminate this Agreement for any reason by providing the other party sixty
(60) day notice. This Agreement may be extended by mutual decision and
subsequent written agreement of the parties.

 

  3) Under this Agreement, the parties intend to share market and technical
information regarding nanocrystaline materials with the other at no cost. Each
party may determine, in its sole judgment and discretion, the appropriate amount
of unpaid support to provide the other. Should one party determine that
significant resources are required to provide said support, such party shall
propose what it deems an appropriate compensation schedule to the other party
for its consideration.

 

  4) Neither party shall allow any support under this Agreement to interfere
with any contractual obligations it has with any other entity. CIKN is aware of
NTC’s exclusive supply arrangement



--------------------------------------------------------------------------------

Mutual Cooperation Agreement

 

  with BASF Corporation (“BASF”) regarding certain materials in the personal
care area, and hereby commits not to interfere in that exclusive relationship.
Both parties understand that the other party will not, pursuant to this
Agreement, violate any of the terms or restrictions under any exclusive or
similar arrangement, nor will the unencumbered party be bound or restricted in
any way by the other party’s exclusive or similar arrangement(s), except in the
case of the aforementioned relationship between NTC and BASF. In any other
circumstance, CIKN cannot be restricted by any agreement NTC enters into with a
third party, nor can NTC be restricted by any agreement that CIKN enters into
with a third party, unless CIKN and NTC specifically agree in writing to be
restricted.

 

  5) No rights or obligations shall transfer to the other party pursuant to this
Agreement.

 

  6) By its nature, sharing market or technical information, including any sales
support, may involve sharing confidential information. Confidential information
under this Article 6 shall be marked as “Confidential”, “Proprietary”, or in
similar fashion, or if verbally disclosed, shall be designated confidential at
the time of verbal disclosure and reduced to writing and marked as confidential
within thirty (30) days of verbal disclosure. Each party shall safeguard the
other party’s confidential information using at least a reasonable level of
care, and no less than the care it uses in protecting its own confidential
information. Confidential information shall not be disclosed for at least four
(4) years after the initial disclosure date, unless the receiving party can
demonstrate that (i) the information entered the public domain without violation
of this Agreement, (ii) the information has been already known to the receiving
party at the time of disclosure, (iii) the information has been disclosed to the
receiving party by any third party who has a right to make such a disclosure,
(iv) the information has been independently developed by the receiving party
through the work carried by its employees, agent, or representatives, or
pursuant to a court order (which it would give best efforts to allow the
disclosing party advance notice of such order to allow for a potential challenge
of such disclosure). Confidentiality obligation under this Article 6 shall
survive the termination of this Agreement.

 

  7) This Agreement shall be governed in all respects by the laws of State of
Illinois.

 

  8) All disputes arising between the parties relating to this Agreement or the
interpretation or performance thereof shall be finally settled by arbitration in
Illinois or such other place as may be agreed by the parties in accordance with
the Rules of American Arbitration Association and judgment upon the award
rendered by arbitration shall be final and may be entered in any court having
jurisdiction thereof.



--------------------------------------------------------------------------------

Mutual Corporation Agreement

Executed by:

LOGO [g284617g05d27.jpg]

 

NTC

Nanophase Technologies Corporation, Romeoville, IL 60446 USA

By: Jess Jankowski, President and Chief Executive Officer

Date: January 17, 2012

 

LOGO [g284617g51a53.jpg]

 

CIKN

CIK NanoTek Corporation, 18-1, 1-Chome, Kyobashi, Chuo-ku, Tokyo, Japan

By: Akihiro Onishi, President

Date: January 10, 2012

 

LOGO [g284617g60c07.jpg]

 

CIK

C.I. Kasei Co., Ltd., 18-1, 1-Chome, Kyobashi, Chuo-ku, Tokyo, Japan

By: Toshio Obayashi, Director & Managing Executive Officer

Chief Operating Officer, Headquarters of Corporate Planning & Administration

Date: January 10, 2012